Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Lee Miller, Appellant                                 Appeal from the County Court at Law of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-12-00093-CV        v.                          10C0951-CCL).       Opinion delivered by
                                                      Justice Carter, Chief Justice Morriss and
R. Henderson, et al., Appellees                       Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Lee Miller, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 21, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk